Exhibit 10.3

AMENDMENT NUMBER ONE

TO THE

CELLU PARENT CORPORATION

2006 STOCK OPTION AND RESTRICTED STOCK PLAN

Pursuant to Section 9 of the Cellu Parent Corporation (“Corporation”) 2006 Stock
Option and Restricted Stock Plan (“Plan”), the Corporation hereby adopts this
Amendment Number One to evidence the action of the Board of Directors of the
Corporation approving the following amendment to the Plan:

§1

By amending the first sentence of Section 4(a) to reflect the increase in the
number of shares under the Plan, to read as follows:

“A maximum of 12,095 shares of Stock may be delivered in satisfaction of Awards
under the Plan.”

§2

Except as otherwise expressly amended by this Amendment, all the provisions of
the Plan shall remain in full force and effect.

IN WITNESS WHEREOF, the Corporation has caused this Amendment Number One to be
executed by its duly authorized officer as of this 2nd day of April, 2009.

 

CELLU PARENT CORPORATION By:  

/s/ W. Edwin Litton

Title:  

General Counsel/Secretary